DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The cancellation of claims 1-9, amendments to claim 10 and addition of claims 11-17 in the response filed on 13 May, 2022 are acknowledged. 
Claims 10-17 remain pending in the application. 
Claims 10-17 are examined.
Drawings
The drawings were received on 18 April, 2022.  These drawings are accepted.
Claim Objections
In regards to claim 1, the claim should not end with a semicolon. The claim should end with a period. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The applicant's cancellation of claims 1-9 and amendments to claim 10 to overcome the 35 USC § 112 rejections of the previous action are acknowledged, and the rejections are withdrawn.
Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 10, the claim reads “where the cannulated guide comprises a T-handle, a flexible shaft, a wired camera and a lighting source, which passes through the guide and stops at the edge of the guide...” [lines 3-6]. Here, it is unclear which parts of the guide pass through the guide. Further, a device cannot pass through itself. Therefore, the claim is unclear. 
With reference to the applicant’s disclosure, this will be understood to instead mean “where the cannulated guide comprises a T-handle and a flexible shaft, 
passing a wired camera and a lighting source through the guide and stopping them at an edge of the guide”. 
In regards to claim 10, the claim reads “the edge” [line 5]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is a newly recited item. 
In regards to claim 10, the claim reads “the fracture” [line 7]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is a newly recited item. 
In regards to claim 10, the claim reads “the parts” and “the fractured long bone” [line 11]. There is insufficient antecedent basis for these limitations in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that these are newly recited items. 
In regards to claim 10, the claim reads “removing the ball tip guide wire; replacing the ball tip guide wire with a nail”. By contrast, the applicant’s initial disclosure relates that the nail is advanced over the ball tip guide wire before removal of the guide wire. This could be interpreted to be new matter, requiring rejection under 112 (a). This could alternatively be interpreted to be an obvious drafting error, meaning to relate instead that the ball tip guide wire is removed and the nail is advanced through the cannulated guide. Therefore, the claim is unclear. For the purposes of prosecution, the latter is held to be the case. 
In regards to claims 16 and 17, the claims read “the point” [claim 16, line 3, claim 17, line 3]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is a newly recited item.
In regards to claim 17, the claim reads “the glass” [line 4]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is a newly recited item.
Response to Arguments 
The applicant’s arguments have been considered but are moot as the claims now overcome the extant prior art. 
Allowable Subject Matter
	Claims 10-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a method for achieving fracture reduction in long bones, the method comprising:
inserting a guide tube into a bone canal, where the guide comprises a T-handle and a flexible shaft, 
	passing a wired camera and a lighting source through the guide and stopping them at an edge of the guide, 
	viewing a fracture in a long bone having the bone canal on a monitor, to which the camera is connected, in real time;
	the surgeon manually aligning parts of the fractured long bone based on the real time monitoring of the fracture;
	removing the camera and replacing it with a ball tip guide wire; 
	removing the ball tip guide wire and placing a nail through the guide. 
Guzman et al. (US PGPUB 2003/0004513) teaches the above except for inserting the guide tube into the bone canal, the lighting source, manual alignment of the parts of the fractured long bone under vision from the camera, removing the camera, and the ball tip guide wire. 
Barbato et. al. (US PGPUB 20160066770) teaches an analogous method where a camera is provided together with a light source. 
The applicant’s own admitted prior art (see applicant’s initial disclosure) teaches alignment of the parts of the fractured long bone under X-ray vision, placing a guide wire in a bone canal, and advancing a nail over the guide wire into the bone canal. 
In obvious combination, Guzman, Barbato and the applicant’s admitted prior art teaches the above except for inserting the guide tube into the bone canal, alignment of the parts of the fractured long bone under viewing of the camera, removing the camera, and that the guide wire is a ball tip guide wire. 
There is no reason or suggestion provided in the prior art to modify the above art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guzman et al. (US PGPUB 2003/0004513)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795